F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        OCT 24 2001
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 ALVIN D. ESNAULT,
             Plaintiff-Appellant,                       No. 01-1276
 v.                                                (D.C. No. 00-Z-2424)
 JOHN SUTHERS; JOHN PERKO;                             (D. Colorado)
 ROBERT FURLONG; TIM CHASE;
 LUANN WINDOM; JUDY KAIN;
 BILL OWENS; BEN GRIEGO;
 MARK BROADDUS; LLOYD
 WAIDE; DOLORAS MONTOYA;
 JOSEPH MCGARRY; and JANELLE
 BUCHANAN,
             Defendants-Appellees.


                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
The case is therefore ordered submitted without oral argument.

      Appellant Alvin D. Esnault Jr., a state prisoner proceeding pro se, appeals

the district court’s order dismissing his second amended complaint as frivolous.

Mr. Esnault filed an amended § 1983 complaint seeking unspecified injunctive

and declaratory relief for Defendants’ failure to provide him with interferon or

ribavirin shots after he was diagnosed with hepatitis C in 1993. On April 6, 2001,

the district court directed Mr. Esnault to file a second amended complaint

specifying each Defendant’s personal participation in the acts that allegedly

violated Mr. Esnault’s Eighth Amendment rights. On May 10, 2001, Mr. Esnault

filed a second amended complaint. On May 23, 2001, the district court dismissed

Mr. Esnault’s second amended complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)

as legally frivolous for failure to allege sufficient facts which would demonstrate

Defendants’ personal participation in the alleged constitutional violations.

      The district court granted Mr. Esnault leave to proceed pursuant to the

federal in forma pauperis statute, 28 U.S.C. § 1915. Section 1915(e)(2)(B)

authorizes a district court to dismiss an action if it is frivolous. A claim is legally

frivolous when the plaintiff asserts a violation of a legal interest that does not

exist or when the plaintiff asserts facts that do not support a claim. Neitzke v.

Williams, 490 U.S. 319, 324 (1989). A careful review of Mr. Esnault’s second

amended complaint fails to demonstrate sufficient facts showing how each


                                           -2-
individual defendant participated in the alleged violation of Mr. Esnault’s

constitutional rights. As the district court correctly stated, showing that each

defendant’s personal participation caused the deprivation of a federal right is

essential to a § 1983 action. Kentucky v. Graham, 473 U.S. 159, 166 (1985);

Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976).

      We have carefully reviewed Mr. Esnault’s second amended complaint and

the record. For substantially the same reasons underlying the district court’s

May 23, 2001 Order, we affirm the dismissal of Mr. Esnault’s complaint as

legally frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).

      Appellant’s motion to proceed without prepayment of the filing fee is

granted. We remind Appellant that because his motion to proceed in forma

pauperis on appeal was granted, he must continue making partial payments on

court fees and costs previously assessed until such have been paid in full.

      AFFIRMED.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-